DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
	Applicants’ amendments and arguments filed 12/29/20 are acknowledged.
	Previously, Group 1 and the compound that is the 7th compound of claim 7 were elected.
	The elected species was found to be free of the prior art. The search was extended and claim 1 was found to be free of the prior art. As amended, claim 1 requires a specific subset of structures and the last 4 lines of page 6 through the first paragraph of page 7 of the substitute specification dated 12/4/19 show that the modified exendin-4 is modified at the C-terminal end. In addition to the fact that the art cited in the previous 102/103 rejections does not teach or suggest the instant claims, Lorenz et al. (‘Recent progress and future options in the development of GLP-1 receptor agonists for the treatment of diabesity’ Bioorganic and Medicinal Chemistry Letters v23 2013 pages 4011-4018) teach modifications at a location other than the C-terminal end (see figure 2a) or teach modifications that do not read on the instant claims (see figure 2b). An attempt to contact applicants’ representative via telephone to address the outstanding issues was unsuccessful. Since claims 6-7 are rejected as set forth below, there is no rejoinder at this stage of examination. Claims 1 and 9 are in allowable form.
	Claims 2-5 and 11-13 have been canceled.
s 8 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/29/20.
Claims 1, 6-7 and 9 are being examined.

Priority
This application is a 371 of PCT/CN2016/098844 09/13/2016 and claims foreign benefit of CHINA 201510619012.7 09/25/2015.

Specification
In the amendments to the specifications dated 12/4/19 and 12/29/20 applicants have addressed previous objections. 
The disclosure is objected to because of the following informalities: the first paragraph on page 7 of the substitute specification recites an enumerated sequence (i.e. SEQ ID NO: 1) but does not include the corresponding sequence identifier as required by 37 CFR 1.821 (d).
Appropriate correction is required.

Claim Objections - withdrawn
	The objection to claim 7 as set forth in the previous office action is withdrawn based on the claim amendment.

Claim Rejections - 35 USC § 112, 102 and 103 - withdrawn


Claim Rejections - 35 USC § 112 - New
	This 112 rejection is a new rejection necessitated by amendment. Claims 6-7 previously depended on claim 1 which recited a generic L group. As amended, claims 6-7 require a specific L group as recited in amended claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 6-7 depend on claim 1. Claim 1 recites specific L groups. The last compound of claim 6 and the last compound of claim 7 do not fall within the scope of claim 1.
More specifically, the L group of the last compound of claim 6 is:

    PNG
    media_image1.png
    149
    469
    media_image1.png
    Greyscale

However, such group is not recited in claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
Applicants’ arguments and amendments have been fully considered and are persuasive to overcome the previous rejections.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the claim amendments. Claims 6-7 previously depended on claim 1 which recited a generic L group. As amended, claims 6-7 require a specific L group as recited in amended claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059.  The examiner can normally be reached on M - F 6:45 - 3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658